Citation Nr: 0827451	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of frostbite of the feet has 
been received.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to May 1950

These matters came to the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision (issued in 
September 2004) in which the RO, inter alia, determined that 
no new and material had been received to reopen a previously 
denied claim for service connection for residuals of 
frostbite of the feet.  The veteran filed a notice of 
disagreement (NOD) in January 2005.  The RO issued a 
statement of the case (SOC) reopening the claim, but denying 
the claim on the merits in September 2005; and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) later the same month.  The RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claim in June 2006. 

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the appellant's claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  As the Board must first decide whether new and 
material evidence to reopen the claim for service connection 
for residuals of frostbite of the feet has been received 
before it can address the matter on the merits-and in view 
of the Board's favorable action on the petition to reopen the 
claim for service connection for residuals of frostbite of 
the feet-the Board has characterized the appeal as 
encompassing the two issues set forth on the title page. 

The Board also notes that, on the VA Form 9, the veteran 
indicated that he desired a hearing before a Veterans Law 
Judge (VLJ) of the Board at the RO.  Such a hearing was 
scheduled for August 6, 2007; however, the veteran failed to 
appear on the scheduled hearing date.  The hearing notice was 
not returned from the United States Postal Service as 
undeliverable, and no further communication was received from 
the veteran or his representative regarding the hearing 
request or his failure to appear.  Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  The 
Board's decision granting the petition to reopen the claim 
for service connection for residuals of frostbite of the feet 
is set forth below.  The claim for service connection for 
residuals of frostbite of the feet, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim herein decided as been accomplished.

2.  In a September 2002 rating decision, the RO, inter alia, 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for residuals of frostbite of the feet; although 
notified of the denial in a letter dated later the same 
month, the veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the September 2002 denial of the veteran's petition to reopen 
the claim for service connection for residuals of frostbite 
of the feet includes evidence that is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, that relates to an unestablished fact necessary to 
substantiate the claim, and that raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision in which the RO 
declined to reopen a previously denied claim for service 
connection for residuals of frostbite of the feet is final. 
 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  As evidence received since the RO's September 2002 denial 
is new and material, the criteria for reopening the claim for 
service connection for residuals of frostbite of the feet are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran's initial claim for service connection for 
residuals of frostbite of the feet was previously denied in a 
November 2001 rating decision.  That decision was based on 
the veteran's service treatment records, a May 2001 VA 
examination reflecting a diagnosis of cold injury to both 
feet, by history only, and VA treatment records showing that 
the veteran related having a history of frostbite in service.  
Even though the appellant claimed that he suffered a cold 
injury to his feet while serving with the Army of Occupation 
in Germany after World War II, the RO noted that his service 
treatment records were silent for complaints of, or treatment 
for, frostbite in service.  As there was no evidence that the 
veteran suffered cold injury in service, the claim was 
denied.  

Most recently,  the veteran sought to reopen his claim for 
residuals of frostbite of the feet.  The veteran's petition 
to reopen was denied in a September 2002 rating decision.  
Records added since the November 2001 denial included 
additional VA treatment records reflecting treatment for 
various foot disabilities and notations that the veteran 
related having a history of frostbite in service.  As these 
records were primarily cumulative or redundant of the 
evidence of record at the time of the last prior denial of 
the claim, and failed to raise a reasonable possibility of 
substantiating the claim, the RO  determined that no new and 
material evidence had been received to reopen the veteran's 
claim for service connection for residuals of frostbite of 
the feet.

The veteran was informed of the September 2002 decision later 
the same month, but  and did not initiate an appeal within 
one year of notification.  Therefore, the November 2001 and 
September 2002 rating decisions are final as to the evidence 
then of record, and are not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Here, the veteran's petition to reopen the previously denied 
claim for service connection for residuals of frostbite of 
the feet was received in July 2004.  Again, he claimed that 
he sustained cold injury to both feet while stationed in 
Europe after World War II.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the September 2002 
rating decision that determined that no new and material 
evidence had been received to reopen the veteran's previously 
denied claim for service connection for residuals of 
frostbite of the feet.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's prior denial 
consists of additional VA treatment records, ,a VA 
examination report, two statements by former service comrades 
("buddy statements"); and various written statements by the 
veteran. 

The above-described evidence-in particular, the two buddy 
statements from fellow soldiers recalling that the veteran 
sustained a bad case of frostbite while on border patrol and 
that the veteran was assigned to indoor duties only and had 
to keep off his feet as much as possible due to medical 
problems and an August 2004 VA cold injury examination report 
including a diagnosis of cold injury to both feet while in 
service-provides a basis for reopening the claim.  As this 
evidence was not previously considered by agency 
adjudicators, and is not cumulative or duplicative of 
evidence previously of record, it is "new".  As noted 
above, at the time of prior denial, there was no evidence 
supporting the veteran's contention that he had sustained a 
cold injury in service or that he had a diagnosed cold injury 
disorder of the feet, and the record now includes two buddy 
statements tending to corroborate an injury due to frostbite.  
The additionally-received medical evidence-specifically, the 
VA examination report-also reflects a diagnosis of residuals 
of a cold injury.  Thus, the evidence relates to an 
unestablished fact that is necessary to substantiate the 
claim.  Moreover, when the VA examination report is 
considered along with these buddy statements, the Board also 
finds this evidence provides a reasonable possibility of 
substantiating the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  See Justus, 3 Vet. App. at 512-513.  

Accordingly, the Board concludes that the criteria for 
reopening the claim for service connection for residuals of 
frostbite of the feet are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of frostbite of the feet has been 
received, to this extent, the appeal is granted.




REMAND

In view of the Board's decision to reopen the claim for 
service connection, the RO should consider the claim on the 
merits, in the first instance, to avoid any prejudice to the 
veteran.  The Board also finds that additional RO action on 
this claim is warranted.

After the SSOC was issued in June 2006, additional evidence-
an Internet printout regarding frostbite-was submitted by 
the veteran in October 2006.  The evidence was not 
accompanied by a waiver of consideration by the agency of 
original jurisdiction (AOJ).  Because additional evidence was 
been received by the RO before the certification of the 
appeal, and the veteran has not waived AOJ jurisdiction, the 
Board has no alternative but to remand this matter for AOJ 
consideration of the additional evidence received in the 
first instance.  See 38 C.F.R. § 20.1304 (2007).

Moreover, as the veteran failed to appear for the scheduled 
hearing and the claims file does not contain a statement of 
accredited representative in appealed case (VA Form 646), on 
remand, the RO should ensure that the veteran's 
representative has had full opportunity to provide argument 
on the veteran's behalf in connection with the claim 
remaining on appeal.  

The Board further finds that, prior to readjudication of the 
claim on the merits, the RO should also obtain and associate 
with the claims file all pertinent outstanding records.

The claims file reflects  that the veteran receives treatment 
for his feet at various VA facilities.  The claims file 
currently includes VA treatment records from the Montrose and 
Castle Point, New York VA Medical Centers (VAMCs) and the 
Carmel, New York VA outpatient clinic dated from August 30, 
1999 to June 22, 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA treatment records 
since June 2006, following the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection, on the merits, notifying  him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
provide specific notice of the type of evidence needed to 
support the claim for service connection, on the merits.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claim for 
service connection for residuals of frostbite of the feet, on 
the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Montrose and Castle 
Point VAMCs and Carmel VA outpatient 
clinic, from June 22, 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claim for service 
connection, on the merits.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  The RO should afford the veteran's 
representative further opportunity to 
provide a VA Form 646, or other document 
reflecting written argument on the claim 
for service connection, on the merits, , 
or to clearly indicate that the 
representative declines the opportunity 
to do so.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection, for residuals of 
frostbite of the feet, on the merits, in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


